ON MOTION TO DISMISS
PER CURIAM.
The appellee’s motion to dismiss the appeal on the ground that it was untimely filed is granted. The order appealed from is an order denying appellant’s motion to quash service of process. Such an order is interlocutory and a motion to reconsider its entry is not authorized by Florida Rule of Civil Procedure 1.530(a). Thus, the filing and pendency of a motion for reconsideration does not toll the time for taking an appeal. See Wagner v. Bieley, Wagner & Associates, Inc., 263 So.2d 1 (Fla.1972); “M” Enterprises, Inc. v. Baumgartner, 362 So.2d 282 (Fla. 1st DCA 1978); Southwest Electric Supply, Inc. v. Banfield, 302 So.2d 810 (Fla. 2d DCA 1974); Home News Publishing Company v. U—M Publishing, Inc., 246 So.2d 117 (Fla. 1st DCA 1971).